 



Exhibit 10.12
FIRST AMENDMENT TO LEASE AGREEMENT
     This FIRST AMENDMENT TO LEASE AGREEMENT (“First Amendment”) is made and
entered into as of March 6, 2008, by and between BP MV RESEARCH PARK, LLC, a
Delaware limited liability company (“Landlord”), and CAVIUM NETWORKS, INC., a
Delaware corporation (“Tenant”).
RECITALS:
     A. Landlord (as successor-in-interest to MB Technology Park, LLC, a
California limited liability company) and Tenant (successor-in-interest to
Cavium Networks, a California corporation, which was incorrectly identified in
the Lease as “Cavium Networks, Inc., a California corporation”) entered into
that certain Lease Agreement dated April 15, 2005 (the “Lease”), whereby
Landlord leased to Tenant and Tenant leased from Landlord approximately 32,260
rentable square feet of space (the “Premises”) which consist of the entire
building located at 805 East Middlefield Road, Mountain View, California (the
“Building”).
     B. Tenant desires to extend the Term of the Lease, and make certain other
modifications to the Lease, and in connection therewith Landlord and Tenant
desire to amend the Lease on the terms and conditions contained herein.
AGREEMENT:
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows.
     1. Defined Terms. All terms defined in the Lease when used herein or in the
exhibits hereto shall have the same meaning as is given such terms in the Lease
unless expressly superseded by the terms of this First Amendment.
     2. Extended Term. Landlord and Tenant hereby acknowledge and agree that the
Term is currently scheduled to expire on May 31, 2008 pursuant to the terms of
the Lease. Notwithstanding any provision to the contrary contained in the Lease,
Landlord and Tenant hereby agree that the Term shall be extended for a period of
thirty-nine (39) months (the “Extended Term”). The Extended Term shall commence
on June 1, 2008 (the “Extended Term Commencement Date”) and shall expire on
August 31, 2011 (the “Extended Term Expiration Date”), unless sooner terminated
as provided in the Lease, as hereby amended.
     3. Rent.
          3.1 Base Rent. Commencing on the Extended Term Commencement Date, and
continuing throughout the remainder of the Extended Term, Tenant shall pay Base
Rent for the Premises in accordance with the following schedule:

        805 Middlefield Road         First Amendment     -1-   [Cavium Networks,
Inc.]

 



--------------------------------------------------------------------------------



 



                                              Monthly Base                    
Rent Per                     Rentable Square             Monthly Installment  
Foot of the Period During Extended Term   Annual Base Rent   of Base Rent  
Premises
June 1, 2008-July 31, 2009
  $ 774,240.00     $ 64,520.00     $ 2.00  
August 1, 2009-July 31, 2010
  $ 871,020.00     $ 72,585.00     $ 2.25  
August 1, 2010-August 31, 2011
  $ 967,800.00     $ 80,650.00     $ 2.50  

           3.2 Abated Base Rent. Notwithstanding anything in Section 3.1 above
to the contrary, provided that Tenant is not in default under the Lease, as
hereby amended, beyond any applicable notice and cure period set forth in the
Lease, as amended, Tenant shall not be obligated to pay an amount equal to One
Hundred Sixty-One Thousand Three Hundred and No/100 Dollars ($161,300.00), in
the aggregate, of the Base Rent due under the Lease, as hereby amended, for the
full months of June, July, 2008 and for the period of August 1-15, 2008 (the
“Base Rent Abatement Period”). The foregoing Base Rent abatement right set forth
in this Section 3.2 has been granted to Tenant as additional consideration for
Tenant’s agreement to enter into this First Amendment and comply with the terms
and conditions otherwise required under the Lease, as hereby amended. If Tenant
shall be in default under the Lease, as amended, and shall fail to cure such
default within the time, if any, permitted for cure pursuant to the Lease, as
amended, then in addition to any other remedies Landlord may have under the
Lease, as amended, Landlord may, at its option, elect by delivery of written
notice to Tenant, one or both of the following remedies: (x) Tenant shall
immediately become obligated to pay to Landlord all Base Rent previously abated
hereunder as of such default, with interest on such amounts as provided pursuant
to the Lease, as amended, from the date such Base Rent would have otherwise been
due but for the Base Rent abatement provided herein; or (y) the unexpired
portion of the Base Rent Abatement Period as of the expiration of any applicable
notice and cure period set forth in the Lease, as amended, following such
default, shall be moved to the end of the Extended Term (provided that such
abatement shall not exceed One Hundred Sixty-One Thousand Three Hundred and
No/100 Dollars ($161,300.00), in the aggregate) and Tenant shall immediately be
obligated to begin paying the Base Rent due for the Premises at the full amounts
of the monthly installments therefor set forth above. The foregoing Base Rent
abatement right set forth in this Section 3.2 shall be personal to the
originally named Tenant under this First Amendment (“Original Tenant”) and may
only be exercised by the Original Tenant (and not any assignee, or any subtenant
or other transferee of the Original Tenant’s interest in the Lease, as amended).
     4. “As-Is” Condition. Tenant hereby acknowledges and agrees that Tenant has
been and is in occupancy of the Premises as of the date hereof and that Tenant
shall continue to accept the Premises during the Extended Term in its currently
existing, “as is” condition, and that Landlord shall not be obligated to provide
or pay for any improvement work or services related to the improvement of the
Premises. Tenant also acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty regarding the condition of the
Premises or with respect to the suitability of the Premises for the conduct of
Tenant’s business.

        805 Middlefield Road         First Amendment     -2-   [Cavium Networks,
Inc.]

 



--------------------------------------------------------------------------------



 



     5.  Security Deposit. Landlord and Tenant acknowledge that, in accordance
with Article 4 of the Lease, Tenant has previously delivered the sum of
Fifty-Two Thousand and No/100 Dollars ($52,000.00) (the “Existing Security
Deposit”) to Landlord as security for the faithful performance by Tenant of the
terms, covenants and conditions of the Lease. Concurrently with Tenant’s
execution of this First Amendment, Tenant shall deposit with Landlord an amount
equal to Twenty-Eight Thousand Six Hundred Fifty and No/100 Dollars ($28,650.00)
to be held by Landlord as a part of the Security Deposit. To the extent that the
total amount held by Landlord at any time as security for the Lease, as hereby
amended, is less than Eighty Thousand Six Hundred Fifty and No/100 Dollars
($80,650.00), Tenant shall pay the difference to Landlord within five (5) days
following Tenant’s receipt of notice thereof from Landlord. Tenant hereby waives
the provisions of Section 1950.7 of the California Civil Code and all other
provisions of law, now or hereafter in effect, which (i) establish the time
frame by which a landlord must refund a security deposit under a lease, and/or
(ii) provide that a landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by a tenant or to clean the premises, it being agreed that Landlord may,
in addition, claim those sums specified in this Article 4 of the Lease and/or
those sums reasonably necessary to compensate Landlord for any loss or damage
caused by Tenant’s default of the Lease, as amended, including, but not limited
to, all damages or rent due upon termination of the Lease, as amended, pursuant
to Section 1951.2 of the California Civil Code.
6. Tenant’s Indemnity and Insurance.
          6.1 Tenant’s Indemnity.
               6.1.1 Indemnity. All references to and the definition of
“Indemnitees” in the Lease are hereby replaced with reference to, and the
meaning of, the “Landlord Parties,” as that term is defined in Section 6.13 of
this First Amendment.
               6.1.2 Subtenants and other occupants. Tenant shall require its
subtenants and other occupants of the Premises to provide similar indemnities to
the Landlord Parties in a form acceptable to Landlord.
               6.1.3 Survival. The terms of this Section and Section 14 of the
Lease shall survive any termination or expiration of the Lease, as amended.
          6.2 Tenant’s Risk. Tenant agrees to use and occupy the Premises, and
to use such other portions of the Building(s) and the Park as Tenant is given
the right to use by the Lease, as amended, at Tenant’s own risk. The Landlord
Parties shall not be liable to the Tenant Parties for any damage, injury, loss,
compensation, or claim (including, but not limited to, claims for the
interruption of or loss to a Tenant Party’s business) based on, arising out of
or resulting from any cause whatsoever, including, but not limited to, any fire,
robbery, theft, mysterious disappearance, or any other crime or casualty, the
actions of any other tenants of the Building(s) or of any other person or
persons, or any leakage in any part or portion of the Premises or the
Building(s) or the Park, or from water, rain or snow that may leak into, or flow
from any part of the Premises or the Building(s) or the Park, or from drains,
pipes or plumbing fixtures in the Building(s) or the Park. Any goods, property
or personal effects stored or placed in or about the Premises shall be at the
sole risk of the Tenant Party, and neither the Landlord Parties nor their
insurers shall in any manner be held responsible therefor. The Landlord Parties

        805 Middlefield Road         First Amendment     -3-   [Cavium Networks,
Inc.]

 



--------------------------------------------------------------------------------



 



shall not be responsible or liable to a Tenant Party, or to those claiming by,
through or under a Tenant Party, for any loss or damage that may be occasioned
by or through the acts or omissions of persons occupying adjoining premises or
any part of the premises adjacent to or connecting with the Premises or any part
of the Building(s) or otherwise. The provisions of this section shall be
applicable until the expiration or earlier termination of the Term, and during
such further period as Tenant may use or be in occupancy of any part of the
Premises or of the Building(s).
          6.3 Tenant’s Commercial General Liability Insurance. Tenant agrees to
maintain in full force on or before the Extended Term Commencement Date and
continuing throughout the Extended Term, and thereafter, for so long as Tenant
is in occupancy of any part of the Premises, a policy of commercial general
liability insurance, on an occurrence basis, issued on a form at least as broad
as Insurance Services Office (“ISO”) Commercial General Liability Coverage
“occurrence” form CG 00 01 10 01 or another ISO Commercial General Liability
“occurrence” form providing equivalent coverage. Such insurance shall include
broad form contractual liability coverage, specifically covering but not limited
to the indemnification obligations undertaken by Tenant in the Lease, as
amended. The minimum limits of liability of such insurance shall be $5,000,000
per occurrence.
          6.4 Tenant’s Property Insurance. Tenant shall maintain at all times
during the Extended Term of the Lease business interruption insurance and
insurance against loss or damage covered by the so-called “all risk” type
insurance coverage with respect to Tenant’s property, fixtures, furniture,
equipment, machinery, goods, supplies, wares and merchandise, and all
alterations, improvements and other modifications made by or on behalf of the
Tenant in the Premises, and other property of Tenant located at the Premises,
except to the extent paid for by Landlord (collectively “Tenant’s Property”).
The business interruption insurance required by this section shall be in minimum
amounts typically carried by prudent tenants engaged in similar operations, but
in no event shall be in an amount less than twelve (12) months of the Base Rent
then in effect during the Extended Term of the Lease. The “all risk” insurance
required by this section shall be in an amount at least equal to the full
replacement cost of Tenant’s Property. In addition, during such time as Tenant
is performing work in or to the Premises, Tenant, at Tenant’s expense, shall
also maintain, or shall cause its contractor(s) to maintain, builder’s risk
insurance for the full insurable value of such work. Landlord and such
additional persons or entities as Landlord may reasonably request shall be named
as loss payees, as their interests may appear, on the policy or policies
required by this section. In the event of loss or damage covered by the “all
risk” insurance required by this section, the responsibilities for repairing or
restoring the loss or damage shall be determined in accordance with Article 27
of the Lease. To the extent that Landlord is obligated to pay for the repair or
restoration of the loss or damage covered by the policy, Landlord shall be paid
the proceeds of the “all risk” insurance covering the loss or damage. To the
extent Tenant is obligated to pay for the repair or restoration of the loss or
damage, covered by the policy, Tenant shall be paid the proceeds of the “all
risk” insurance covering the loss or damage. If both Landlord and Tenant are
obligated to pay for the repair or restoration of the loss or damage covered by
the policy, the insurance proceeds shall be paid to each of them in the pro rata
proportion of their obligations to repair or restore the loss or damage. If the
loss or damage is not repaired or restored (for example, if the Lease, as
amended, is terminated pursuant to Article 27 of the Lease), the insurance
proceeds shall be paid to Landlord and Tenant in the pro rata proportion of
their relative contributions to the cost of the leasehold improvements covered
by the policy.

        805 Middlefield Road         First Amendment     -4-   [Cavium Networks,
Inc.]

 



--------------------------------------------------------------------------------



 



          6.5 Tenant’s Other Insurance. Throughout the Extended Term, Tenant
shall obtain and maintain (1) comprehensive automobile liability insurance
(covering any automobiles owned or operated by Tenant) issued on a form at least
as broad as ISO Business Auto Coverage form CA 00 01 07 97 or other form
providing equivalent coverage; (2) worker’s compensation insurance or
participation in a monopolistic state workers’ compensation fund; and
(3) employer’s liability insurance or (in a monopolistic state) Stop Gap
Liability insurance. Such automobile liability insurance shall be in an amount
not less than One Million Dollars ($1,000,000) for each accident. Such worker’s
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the Premises are located (as the same may be amended from
time to time). Such employer’s liability insurance shall be in an amount not
less than One Million Dollars ($1,000,000) for each accident, One Million
Dollars ($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee.
          6.6 Requirements For Insurance. All insurance required to be
maintained by Tenant pursuant to the Lease, as amended, shall be maintained with
responsible companies that are admitted to do business, and are in good
standing, in the jurisdiction in which the Premises are located and that have a
rating of at least “A” and are within a financial size category of not less than
“Class X” in the most current Best’s Key Rating Guide or such similar rating as
may be reasonably selected by Landlord. All such insurance shall: (1) be
acceptable in form and content to Landlord; (2) be primary and noncontributory;
and (3) contain an endorsement prohibiting cancellation, failure to renew,
reduction of amount of insurance, or change in coverage without the insurer
first giving Landlord ten (10) days’ prior written notice of such proposed
action. No such policy shall contain any deductible greater than $25,000. Such
deductibles shall be deemed to be “insurance” for purposes of the waiver in
Section 6.13 below. Landlord reserves the right from time to time to require
Tenant to obtain higher minimum amounts of insurance based on such limits as are
customarily carried with respect to similar properties in the area in which the
Premises are located. The minimum amounts of insurance required by the Lease, as
amended, shall not be reduced by the payment of claims or for any other reason.
In the event Tenant shall fail to obtain or maintain any insurance meeting the
requirements of this Section, or to deliver such policies or certificates as
required by this Section, Landlord may, at its option, on five (5) days notice
to Tenant, procure such policies for the account of Tenant, and the cost thereof
shall be paid to Landlord within five (5) days after delivery to Tenant of bills
therefor.
          6.7 Additional Insureds. The commercial general liability and auto
insurance carried by Tenant pursuant to the Lease, as amended, shall name
Landlord, Landlord’s managing agent, and such other Persons as Landlord may
reasonably request from time to time as additional insureds with respect to
liability arising out of or related to the Lease, as amended, or the operations
of Tenant (collectively “Additional Insureds”). Such insurance shall provide
primary coverage without contribution from any other insurance carried by or for
the benefit of Landlord, Landlord’s managing agent, or other Additional
Insureds. Such insurance shall also waive any right of subrogation against each
Additional Insured.
          6.8 Certificates of Insurance. On or before the Extended Term
Commencement Date, Tenant shall furnish Landlord with certificates evidencing
the insurance coverage required by the Lease, as amended, and renewal
certificates shall be furnished to Landlord at least annually thereafter, and at
least ten (10) days prior to the expiration date of each policy for which a
certificate was furnished. (An acceptable form of such a certificate is attached
as Exhibit A.) In jurisdictions requiring mandatory participation in a
monopolistic state

        805 Middlefield Road         First Amendment     -5-   [Cavium Networks,
Inc.]

 



--------------------------------------------------------------------------------



 



workers’ compensation fund, the insurance certificate requirements for the
coverage required for workers’ compensation will be satisfied by a letter from
the appropriate state agency confirming participation in accordance with
statutory requirements. Such current participation letters required by this
Section shall be provided every six (6) months for the duration of the Lease, as
amended. Failure by the Tenant to provide the certificates or letters required
by this Section shall not be deemed to be a waiver of the requirements in this
Section. Upon request by Landlord, a true and complete copy of any insurance
policy required by the Lease, as amended, shall be delivered to Landlord within
ten (10) days following Landlord’s request.
          6.9 Subtenants And Other Occupants. Tenant shall require its
subtenants and other occupants of the Premises to provide written documentation
evidencing the obligation of such subtenant or other occupant to indemnify the
Landlord Parties to the same extent that Tenant is required to indemnify the
Landlord Parties pursuant to Section 14 of the Lease, and to maintain insurance
that meets the requirements of this Section, and otherwise to comply with the
requirements of this Section. Tenant shall require all such subtenants and
occupants to supply certificates of insurance evidencing that the insurance
requirements of this Section have been met and shall forward such certificates
to Landlord on or before the earlier of (i) the date on which the subtenant or
other occupant or any of their respective direct or indirect partners, officers,
shareholders, directors, members, trustees, beneficiaries, servants, employees,
principals, contractors, licensees, agents, invitees or representatives first
enters the Premises or (ii) the commencement of the sublease. Tenant shall be
responsible for identifying and remedying any deficiencies in such certificates
or policy provisions.
          6.10 No Violation Of Building Policies. Tenant shall not commit or
permit any violation of the policies of fire, boiler, sprinkler, water damage or
other insurance covering the Park and/or the fixtures, equipment and property
therein carried by Landlord, or do or permit anything to be done, or keep or
permit anything to be kept, in the Premises, which in case of any of the
foregoing (i) would result in termination of any such policies, (ii) would
adversely affect Landlord’s right of recovery under any of such policies, or
(iii) would result in reputable and independent insurance companies refusing to
insure the Park or the property of Landlord in amounts reasonably satisfactory
to Landlord.
          6.11 Tenant To Pay Premium Increases. If, because of anything done,
caused or permitted to be done, or omitted by Tenant (or its subtenant or other
occupants of the Premises), the rates for liability, fire, boiler, sprinkler,
water damage or other insurance on the Park or on the property and equipment of
Landlord or any other tenant or subtenant in the Building(s) shall be higher
than they otherwise would be, Tenant shall reimburse Landlord and/or the other
tenants and subtenants in the Building(s) for the additional insurance premiums
thereafter paid by Landlord or by any of the other tenants and subtenants in the
Building(s) which shall have been charged because of the aforesaid reasons, such
reimbursement to be made from time to time on Landlord’s demand.
          6.12 Landlord’s Insurance.
               6.12.1 Required insurance. Landlord shall maintain insurance
against loss or damage with respect to the Building(s) on an “all risk” type
insurance form, with customary exceptions, subject to such deductibles as
Landlord may determine, in an amount equal to at least the replacement value of
the Building(s). Landlord shall also maintain such

        805 Middlefield Road         First Amendment     -6-   [Cavium Networks,
Inc.]

 



--------------------------------------------------------------------------------



 



insurance with respect to any improvements, alterations, and fixtures of Tenant
located at the Premises to the extent paid for by Landlord. The cost of such
insurance shall be treated as a part of Operating Expenses. Such insurance shall
be maintained with an insurance company selected by Landlord. Payment for losses
thereunder shall be made solely to Landlord.
               6.12.2 Optional insurance. Landlord may maintain such additional
insurance with respect to the Building(s) and the Park, including, without
limitation, earthquake insurance, terrorism insurance, flood insurance,
liability insurance and/or rent insurance, as Landlord may in its sole
discretion elect. Landlord may also maintain such other insurance as may from
time to time be required by Landlord’s Mortgagee. The cost of all such
additional insurance shall also be part of the Operating Expenses.
               6.12.3 Blanket and self-insurance. Any or all of Landlord’s
insurance may be provided by blanket coverage maintained by Landlord or any
affiliate of Landlord under its insurance program for its portfolio of
properties, or by Landlord or any affiliate of Landlord under a program of
self-insurance, and in such event Operating Expenses shall include the portion
of the reasonable cost of blanket insurance or self-insurance that is allocated
to the Building(s).
               6.12.4 No obligation. Landlord shall not be obligated to insure,
and shall not assume any liability of risk of loss for, Tenant’s Property,
including any such property or work of tenant’s subtenants or occupants.
Landlord will also have no obligation to carry insurance against, nor be
responsible for, any loss suffered by Tenant, subtenants or other occupants due
to interruption of Tenant’s or any subtenant’s or occupant’s business.
          6.13 Waiver Of Subrogation. The parties hereto waive and release any
and all rights of recovery against the other, and agree not to seek to recover
from the other or to make any claim against the other, and in the case of
Landlord, against all Tenant Parties, and in the case of Tenant, against all
Landlord Parties, for any loss or damage incurred by the waiving/releasing party
to the extent such loss or damage is insured under any insurance policy required
by the Lease, as amended, or which would have been so insured had the party
carried the insurance it was required to carry hereunder. Tenant shall obtain
from its subtenants and other occupants of the Premises a similar waiver and
release of claims against Tenant and/or Landlord. In addition, the parties
hereto (and in the case of Tenant, its subtenants and other occupants of the
Premises) shall procure an appropriate clause in, or endorsement on, any
insurance policy required by the Lease, as amended, pursuant to which the
insurance company waives subrogation. The insurance policies required by the
Lease, as amended, shall contain no provision that would invalidate or restrict
the parties’ waiver and release of the rights of recovery in this section. The
parties hereto covenant that no insurer shall hold any right of subrogation
against the parties hereto by virtue of such insurance policy.
     The term “Landlord Party” or “Landlord Parties” shall mean Landlord, any
affiliate of Landlord, Landlord’s managing agents for the Building(s), each
Landlord’s Mortgagee, and each of their respective direct or indirect partners,
officers, shareholders, directors, members, trustees, beneficiaries, servants,
employees, principals, contractors, licensees, agents or representatives. For
the purposes of this First Amendment, notwithstanding anything set forth in the
Lease, as amended, to the contrary, the term “Tenant Party” or “Tenant Parties”
shall mean Tenant, any affiliate of Tenant, any permitted subtenant or any other
permitted occupant of the Premises, and

        805 Middlefield Road         First Amendment     -7-   [Cavium Networks,
Inc.]

 



--------------------------------------------------------------------------------



 



each of their respective direct or indirect partners, officers, shareholders,
directors, members, trustees, beneficiaries, servants, employees, principals,
contractors, licensees, agents, invitees or representatives.
          6.14 Tenant’s Work. During such times as Tenant is performing work or
having work or services performed in or to the Premises, Tenant shall require
its contractors, and their subcontractors of all tiers, to obtain and maintain
commercial general liability, automobile, workers compensation, employer’s
liability, builder’s risk, and equipment/property insurance in such amounts and
on such terms as are customarily required of such contractors and subcontractors
on similar projects. The amounts and terms of all such insurance are subject to
Landlord’s written approval, which approval shall not be unreasonably withheld.
The commercial general liability and auto insurance carried by Tenant’s
contractors and their subcontractors of all tiers pursuant to this section shall
name Landlord, Landlord’s managing agent, and such other Additional Insureds
named by Landlord from time to time. Such insurance shall provide primary
coverage without contribution from any other insurance carried by or for the
benefit of Landlord, Landlord’s managing agent, or other Additional Insureds.
Such insurance shall also waive any right of subrogation against each Additional
Insured. Tenant shall obtain and submit to Landlord, prior to the earlier of
(i) the entry onto the Premises by such contractors or subcontractors or
(ii) commencement of the work or services, certificates of insurance evidencing
compliance with the requirements of this section.
     7. Option Term.
          7.1 Option Right. Landlord hereby grants to the Original Tenant, and
any “Permitted Transferee,” as that term is defined in Section 15.7 of the
Lease, one (1) option to extend the Extended Term for a period of three
(3) years (the “Option Term”), which option shall be irrevocably exercised only
by written notice delivered by Tenant to Landlord not earlier than August 31,
2010 and not later than November 30, 2010, provided that the following
conditions (the “Option Conditions”) are satisfied: (i) as of the date of
delivery of such notice, Tenant is not in default under the Lease, as amended;
(ii) as of the end of the Extended Term, Tenant is not in default under the
Lease, as amended, beyond any applicable notice and cure period; (iii) Tenant
has not previously been in default under the Lease, as amended, beyond any
applicable notice and cure period, more than once; and (iv) the Lease, as
amended, then remains in full force and effect and Original Tenant or a
Permitted Transferee occupies the entire Premises at the time the option to
extend is exercised and as of the commencement of the Option Term. Landlord may,
at Landlord’s option, exercised in Landlord’s sole and absolute discretion,
waive any of the Option Conditions in which case the option, if otherwise
properly exercised by Tenant, shall remain in full force and effect. Upon the
proper exercise of such option to extend, and provided that Tenant satisfies all
of the Option Conditions (except those, if any, which are waived by Landlord),
the Extended Term, as it applies to the entire Premises, shall be extended for a
period of three (3) years. The rights contained in this Section 7 shall be
personal to Original Tenant and any Permitted Transferee and may be exercised by
Original Tenant or a Permitted Transferee only (and not by any other assignee,
sublessee or transferee of Tenant’s interest in the Lease, as amended).
          7.2 Option Rent. The annual Rent payable by Tenant during the Option
Term (the “Option Rent”) shall be equal to the “Fair Rental Value,” as that term
is defined below, for the Premises as of the commencement date of the Option
Term. The “Fair Rental

        805 Middlefield Road         First Amendment     -8-   [Cavium Networks,
Inc.]

 



--------------------------------------------------------------------------------



 



Value,” as used in this First Amendment shall be equal to the annual rent per
rentable square foot, including all escalations, at which tenants (pursuant to
leases consummated within the twelve (12) month period preceding the first day
of the Option Term), are leasing non-sublease, non-encumbered, non-equity space
which is not significantly greater or smaller in size than the subject space,
for a comparable lease term, in an arm’s length transaction, which comparable
space is located in buildings within the Park and the comparable office
buildings located in the Mountain View, California area (“Comparable Buildings”)
(transactions satisfying the foregoing criteria shall be known as the
“Comparable Transactions”), taking into consideration the following concessions
(the “Concessions”): (a) rental abatement concessions, if any, being granted
such tenants in connection with such comparable space; (b) tenant improvements
or allowances provided or to be provided for such comparable space, and taking
into account the value, if any, of the existing improvements in the subject
space, such value to be based upon the age, condition, design, quality of
finishes and layout of the improvements and the extent to which the same can be
utilized by a general office user other than Tenant; and (c) other reasonable
monetary concessions being granted such tenants in connection with such
comparable space; provided, however, that in calculating the Fair Rental Value,
no consideration shall be given to (i) the fact that Landlord is or is not
required to pay a real estate brokerage commission in connection with Tenant’s
exercise of its right to extend the Extended Term, or the fact that landlords
are or are not paying real estate brokerage commissions in connection with such
comparable space, and (ii) any period of rental abatement, if any, granted to
tenants in comparable transactions in connection with the design, permitting and
construction of tenant improvements in such comparable spaces. The Fair Rental
Value shall additionally include a determination as to whether, and if so to
what extent, Tenant must provide Landlord with financial security, such as a
letter of credit or guaranty, for Tenant’s Rent obligations in connection with
Tenant’s lease of the Premises during the Option Term. Such determination shall
be made by reviewing the extent of financial security then generally being
imposed in Comparable Transactions from tenants of comparable financial
condition and credit history to the then existing financial condition and credit
history of Tenant (with appropriate adjustments to account for differences in
the then-existing financial condition of Tenant and such other tenants). The
Concessions (A) shall be reflected in the effective rental rate (which effective
rental rate shall take into consideration the total dollar value of such
Concessions as amortized on a straight-line basis over the applicable term of
the Comparable Transaction (in which case such Concessions evidenced in the
effective rental rate shall not be granted to Tenant)) payable by Tenant, or
(B) at Landlord’s election, all such Concessions shall be granted to Tenant in
kind. Notwithstanding anything to the contrary contained in this Section 7.2
above, if there are not a sufficient number of Comparable Transactions with a
comparable lease term to the Option Term (i.e. three (3) years) to determine the
Fair Rental Value for a lease of such duration, then the Fair Rental Value for
purposes of this Section 7.2 shall be equal to that of Comparable Transactions
with a term of five (5) years, provided that the Concessions shall be
appropriately prorated on a fractional basis to account for the shorter term of
lease.
          7.3 Determination of Option Rent. In the event Tenant timely and
appropriately exercises the option to extend the Extended Term, Landlord shall
notify Tenant of Landlord’s determination of the Option Rent on or before the
Extended Term Expiration Date. If Tenant, on or before the date which is thirty
(30) days following the date upon which Tenant receives Landlord’s determination
of the Option Rent, in good faith objects to Landlord’s determination of the
Option Rent, then Landlord and Tenant shall attempt to agree upon the Option
Rent using their best good-faith efforts. If Landlord and Tenant fail to reach
agreement

        805 Middlefield Road         First Amendment     -9-   [Cavium Networks,
Inc.]

 



--------------------------------------------------------------------------------



 



within thirty (30) days following Tenant’s objection to the Option Rent (the
“Outside Agreement Date”), then each party shall make a separate determination
of the Option Rent, as the case may be, within five (5) days, and such
determinations shall be submitted to arbitration in accordance with
Sections 7.3.1 through 7.3.7, below.
               7.3.1 Landlord and Tenant shall each appoint one arbitrator who
shall be, at the option of the appointing party, a real estate broker, appraiser
or attorney who shall have been active over the five (5) year period ending on
the date of such appointment in the leasing or appraisal, as the case may be, of
commercial office buildings in the area of Mountain View, California. The
determination of the arbitrators shall be limited solely to the issue of whether
Landlord’s or Tenant’s submitted Option Rent is the closest to the actual Option
Rent, taking into account the requirements of Section 7.2 of this First
Amendment, as determined by the arbitrators. Each such arbitrator shall be
appointed within fifteen (15) days after the Outside Agreement Date. Landlord
and Tenant may consult with their selected arbitrators prior to appointment and
may select an arbitrator who is favorable to their respective positions. The
arbitrators so selected by Landlord and Tenant shall be deemed “Advocate
Arbitrators.”
               7.3.2 The two (2) Advocate Arbitrators so appointed shall be
specifically required pursuant to an engagement letter within ten (10) business
days of the date of the appointment of the last appointed Advocate Arbitrator to
agree upon and appoint a third arbitrator (“Neutral Arbitrator”) who shall be
qualified under the same criteria set forth hereinabove for qualification of the
two Advocate Arbitrators, except that neither the Landlord or Tenant or either
parties’ Advocate Arbitrator may, directly or indirectly, consult with the
Neutral Arbitrator prior or subsequent to his or her appearance. The Neutral
Arbitrator shall be retained via an engagement letter jointly prepared by
Landlord’s counsel and Tenant’s counsel.
               7.3.3 The three arbitrators shall, within thirty (30) days of the
appointment of the Neutral Arbitrator, reach a decision as to whether the
parties shall use Landlord’s or Tenant’s submitted Option Rent, and shall notify
Landlord and Tenant thereof.
               7.3.4 The decision of the majority of the three arbitrators shall
be binding upon Landlord and Tenant.
               7.3.5 If either Landlord or Tenant fails to appoint an Advocate
Arbitrator within fifteen (15) days after the Outside Agreement Date, then
either party may petition the presiding judge of the Superior Court of Santa
Clara County to appoint such Advocate Arbitrator subject to the criteria in
Section 7.3.1 of this First Amendment, or if he or she refuses to act, either
party may petition any judge having jurisdiction over the parties to appoint
such Advocate Arbitrator.
               7.3.6 If the two (2) Advocate Arbitrators fail to agree upon and
appoint the Neutral Arbitrator, then either party may petition the presiding
judge of the Superior Court of Santa Clara County to appoint the Neutral
Arbitrator, subject to criteria in Section 7.3.2 of this First Amendment, or if
he or she refuses to act, either party may petition any judge having
jurisdiction over the parties to appoint such arbitrator.
               7.3.7 The cost of the arbitration shall be paid by Landlord and
Tenant equally.

        805 Middlefield Road         First Amendment     -10-   [Cavium
Networks, Inc.]

 



--------------------------------------------------------------------------------



 



     In the event that the Option Rent shall not have been determined pursuant
to the terms hereof prior to the commencement of the Option Term, Tenant shall
be required to pay the Option Rent initially provided by Landlord to Tenant, and
upon the final determination of the Option Rent, the payments made by Tenant
shall be reconciled with the actual amounts of Option Rent due, and the
appropriate party shall make any corresponding payment to the other party.
     8. Consequential Damages. Notwithstanding any provision to the contrary
contained in the Lease, as amended, neither Landlord any of the Landlord Parties
shall be liable under any circumstances for injury or damage to, or interference
with, Tenant’s business, including but not limited to, loss of profits, loss of
rents or other revenues, loss of business opportunity, loss of goodwill or loss
of use, in each case, however occurring.
     9. Audit Right. Notwithstanding anything to the contrary contained in
Section 6.5 of the Lease, Landlord and Tenant hereby agree that, effective as of
the date hereof, the rights set forth in Section 6.5 of the Lease may be
exercised by Tenant only if as of the date of Tenant’s timely and proper request
for an audit, Tenant is not in default under the Lease, as amended.
     10. Patriot Act and Executive Order 13224. As an inducement to Landlord to
enter into this First Amendment, Tenant hereby represents and warrants that:
(i) Tenant is not, nor is it owned or controlled directly or indirectly by, any
person, group, entity or nation named on any list issued by the Office of
Foreign Assets Control of the United States Department of the Treasury (“OFAC”)
pursuant to Executive Order 13224 or any similar list or any law, order, rule or
regulation or any Executive Order of the President of the United States as a
terrorist, “Specially Designated National and Blocked Person” or other banned or
blocked person (any such person, group, entity or nation being hereinafter
referred to as a “Prohibited Person”); (ii) Tenant is not (nor is it owned or
controlled, directly or indirectly, by any person, group, entity or nation which
is) acting directly or indirectly for or on behalf of any Prohibited Person; and
(iii) from and after the effective date of the above referenced Executive Order,
neither Tenant (nor any person, group, entity or nation which owns or controls
Tenant, directly or indirectly) has conducted or will conduct business or has
engaged or will engage in any transaction or dealing with any Prohibited Person,
including without limitation any assignment of the Lease, as hereby amended, or
any subletting of all or any portion of the Premises or the making or receiving
of any contribution of funds, goods or services to or for the benefit of a
Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule or
regulation. In connection with the foregoing, it is expressly understood and
agreed that (y) any breach by Tenant of the foregoing representations and
warranties shall be deemed a default by Tenant under the Lease, as amended, and
shall be covered by the indemnity provisions of Section 14 of the Lease, and
(z) the representations and warranties contained in this Section 10 shall be
continuing in nature and shall survive the expiration or earlier termination of
the Lease, as hereby amended.
     11. Notices. Notwithstanding anything to the contrary contained in the
Lease, as of the date of this First Amendment, any notices to Landlord must be
sent, transmitted, or delivered, as the case may be, to the following addresses:

        805 Middlefield Road         First Amendment     -11-   [Cavium
Networks, Inc.]

 



--------------------------------------------------------------------------------



 



                     Boston Properties Limited Partnership
                     Four Embarcadero Center
                      Lobby Level, Suite One
                     San Francisco, California 94111
                     Attention: Mr. Bob Pester
                    and
                      Boston Properties, Inc.
                     Prudential Center Tower
                     800 Boylston Street, Suite 1900
                     Boston, Massachusetts 02199
                     Attention: General Counsel
                    and
                     Boston Properties Limited Partnership
                     Four Embarcadero Center
                     Lobby Level, Suite One
                     San Francisco, California 94111
                      Attention: Regional Counsel
                    and
                     Allen Matkins Leck Gamble Mallory & Natsis LLP
                     1901 Avenue of the Stars, Suite 1800
                     Los Angeles, California 90067
                      Attention: Anton N. Natsis, Esq.
     12. Broker. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this First Amendment excepting only Cornish & Carey Commercial
and Colliers International (the “Brokers”), and that they know of no other real
estate broker or agent who is entitled to a commission in connection with this
First Amendment. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent occurring by, through, or under the indemnifying
party other than the Brokers. The terms of this Section 12 shall survive the
expiration or earlier termination of the Lease.
     13. Use of Premises. The first sentence of Section 9.1 of the Lease is
hereby amended and restated in its entirety as follows:
“The Premises are to be used solely for the uses stated in the Basic Lease
Information and for no other purposes without Landlord’s prior written consent,
which consent may be given or withheld in Landlord’s sole discretion.”
     14. Development of the Park.

        805 Middlefield Road         First Amendment     -12-   [Cavium
Networks, Inc.]

 



--------------------------------------------------------------------------------



 



          14.1 Subdivision. Landlord reserves the right to further subdivide all
or a portion of the Park. Tenant agrees to execute and deliver, upon demand by
Landlord and in the form requested by Landlord, any additional documents needed
to conform the Lease, as amended, to the circumstances resulting from such
subdivision.
          14.2 The Other Improvements. If portions of the Park or property
adjacent to the Park (collectively, the “Other Improvements”) are owned by an
entity other than Landlord, Landlord, at its option, may enter into an agreement
with the owner or owners of any or all of the Other Improvements to provide
(i) for reciprocal rights of access and/or use of the Park and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Park and the Other
Improvements, (iii) for the allocation of a portion of the Operating Expenses
and Taxes to the Other Improvements and the Operating Expenses and Taxes for the
Other Improvements to the Park, and (iv) for the use or improvement of the Other
Improvements and/or the Park in connection with the improvement, construction,
and/or excavation of the Other Improvements and/or the Park. Nothing contained
herein shall be deemed or construed to limit or otherwise affect Landlord’s
right to convey all or any portion of the Park or any other of Landlord’s rights
described in the Lease, as amended.
          14.3 Construction of the Park and Other Improvements. Tenant
acknowledges that portions of the Park and/or the Other Improvements may be
under construction during Tenant’s occupancy of the Premises during the Extended
Term, and that such construction may result in levels of noise, dust, odor,
obstruction of access, etc. which are in excess of that present in a fully
constructed project. Tenant hereby waives any and all rent offsets or claims of
constructive eviction which may arise in connection with such construction.
     15. Building and Park Renovations. It is specifically understood and agreed
that Landlord has no obligation and has made no promises to alter, remodel,
improve, renovate, repair or decorate the Premises, Building, or the Park or any
part thereof and that no representations respecting the condition of the
Premises, the Building, or the Park have been made by Landlord to Tenant;
provided, however, Landlord hereby acknowledges that it intends to paint the
exterior of the Building (the “Building Painting”) and agrees that the costs,
fees and expenses incurred by Landlord in connection with such Building Painting
shall not be included Operating Expenses. In addition, Tenant hereby
acknowledges that Landlord is currently renovating or may during the Extended
Term renovate, improve, alter, or modify (collectively, the “Renovations”) the
Park, the Building and/or the Premises. Provided that Landlord diligently
pursues, in a commercially reasonable manner, such Renovations to completion
once commenced, Tenant hereby agrees that such Renovations shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of Rent. Landlord shall have no responsibility and shall not be liable to Tenant
for any injury to or interference with Tenant’s business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises or of
Tenant’s personal property or improvements resulting from the Renovations, or
for any inconvenience or annoyance occasioned by such Renovations.
Notwithstanding the foregoing, Landlord hereby agrees that if Landlord, in its
sole and absolute discretion, elects to construct any new buildings or other
improvements in the Park (collectively, “Additional Improvements”), or elects to
demolish or to otherwise remove any existing buildings or other improvements
from the Park (collectively, “Removed Improvements”), then the addition of any
such Additional Improvements, or the removal of any such Removed Improvements,
shall not cause any new

        805 Middlefield Road         First Amendment     -13-   [Cavium
Networks, Inc.]

 



--------------------------------------------------------------------------------



 



category of Operating Expenses or Taxes to be billed to Tenant, or materially
increase Tenant’s Share of Operating Costs or Tenant’s Share of Taxes, or
otherwise materially reduce Tenant’s rights under this Lease or materially
interfere with Tenant’s access to, and/or use of the Premises.
     16. Deletions. Sections 2.2 (Option to Extend), 12 (Insurance) and 13
(Waiver of Subrogation) of the Lease are hereby deleted in their entirety and
are of no further force or effect.
     17. No Further Modification. Except as specifically set forth in this First
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect. In the event of any conflict between the terms and
conditions of the Lease, and the terms and conditions of this First Amendment,
the terms and conditions of this First Amendment shall prevail.
[signatures on next page]

        805 Middlefield Road         First Amendment     -14-   [Cavium
Networks, Inc.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this First Amendment has been executed as of the day
and year first above written.

            “Landlord”:

BP MV RESEARCH PARK LLC,
a Delaware limited liability company
      By:   BP OFFICE FUND REIT, INC.,         a Maryland corporation,       
its sole member and manager            By:   /s/ Rod C. Diehl         Name:  
ROD C. DIEHL        Title:   SENIOR VICE PRESIDENT, LEASING        “Tenant”:

CAVIUM NETWORKS, INC,
a Delaware corporation
      By:   /s/ Arthur Chadwick         Name:   Arthur Chadwick        Title:  
CFO            By:   /s/ Syed Ali         Name:   Syed Ali        Title:  
President, CEO     

PLEASE NOTE: THIS AMENDMENT MUST BE EXECUTED BY EITHER (I) BOTH (A) THE CHAIRMAN
OF THE BOARD, THE PRESIDENT OR ANY VICE PRESIDENT OF TENANT, AND (B) THE
SECRETARY, ANY ASSISTANT SECRETARY, THE CHIEF FINANCIAL OFFICER, OR ANY
ASSISTANT TREASURER OF TENANT; OR (II) AN AUTHORIZED SIGNATORY OF TENANT
PURSUANT TO A CERTIFIED CORPORATE RESOLUTION, A COPY OF WHICH SHOULD BE
DELIVERED WITH THE EXECUTED ORIGINALS.

                  805 Middlefield Road         First Amendment     -15-  
[Cavium Networks, Inc.]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ACCEPTABLE FORM OF INSURANCE



             ACORDTM     CERTIFICATE OF LIABILITY INSURANCE DATE (MM/DD/YY)    
     PRODUCER    
THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR ALTER
THE COVERAGE AFFORDED BY THE POLICIES BELOW.
              COMPANIES AFFORDING COVERAGE        
 
    COMPANY    
 109722-ALL-GL-06-07
         A            
 INSURED
    COMPANY    
 
         B            
 
    COMPANY    
 
         C            
 
    COMPANY    
 
         D              COVERAGES                               This certificate
supersedes and replaces any previously issued certificate.
THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. AGGREGATE LIMITS SHOWN MAY HAVE BEEN REDUCED BY
PAID CLAIMS.

                                                               CD
 LTR TYPE OF INSURANCE     POLICY NUMBER     POLICY EFFECTIVE
DATE (MM/DD/YY)     POLICY EXPIRATION
DATE (MM/DD/YY)     LIMITS      GENERAL LIABILITY                       GENERAL
AGGREGATE     $             COMMERCIAL GENERAL LIABILITY                    
  PRODUCTS — COMP/OP AGG     $          CLAIMS MADE      OCCUR                  
    PERSONAL & ADV INJURY     $        OWNER’S & CONTRACTOR’S PROT              
        EACH OCCURRENCE     $      
 
                      FIRE DAMAGE (Any one Illegible)      $                    
                        MED EXP (Any one person)     $                    
 AUTOMOBILE LIABILITY                       COMBINED SINGLE LIMIT     $      
 ANY AUTO                                  ALL OWNED AUTOS                    
  BODILY INJURY
  (Per person)     $        SCHEDULED AUTOS                            HIRED
AUTOS                       BODILY INJURY
  (Per accident)     $        NON-OWNED AUTOS                          
 
                      PROPERTY DAMAGE     $                                    
                                   GARAGE LIABILITY                       AUTO
ONLY — EA
  ACCIDENT     $        ANY AUTO                       OTHER THAN AUTO ONLY    
       
 
                      EACH ACCIDENT      $                              
AGGREGATE      $                      EXCESS LIABILITY                    
  EACH OCCURRENCE     $        UMBRELLA FORM                       AGGREGATE    
$        OTHER THAN UMBRELLA FORM                                       $      
             
WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY
                     X       WC STATU-
TORY LIMITS     OTH-
ER                                                                         EACH
ACCIDENT     $    
THE PROPRIETOR/
PARTNERS/EXECUTIVE OFFICERS ARE:
     INCL                       DISEASE — POLICY LIMIT     $          EXCL      
                DISEASE — EACH EMPLOYEE     $                      OTHER        
                                                                               
                                           

       
 DESCRIPTION OF OPERATIONS/LOCATIONS/VEHICLES/SPECIAL ITEMS
 
     
 
     
 
             
 CERTIFICATE HOLDER                    NYC-D02611111-D1
    CANCELLATION
 
     
 
    SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE
EXPIRATION DATE THEREOF, THE INSURANCE COMPANY WILL ENDEAVOR TO MAIL 30 DAYS
WRITTEN NOTICE TO THE CERTIFICATE HOLDER NAMED TO THE LEFT, BUT FAILURE TO MAIL
SUCH NOTICE SHALL IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE
COMPANY, ITS AGENTS OR REPRESENTATIVES.
 
    AUTHORIZED REPRESENTATIVE
 
     
 
    /s/ Nancy Bartolino
 
     
 
    Nancy Bartolino
 ACORD 25 (11/05)
    © ACORD CORPORATION 1988 

                  805 Middlefield Road     EXHIBIT A   First Amendment     -1-  
[Cavium Networks, Inc.]

 